STATE OF LOUISIANA

COURT OF APPEAL, FIRST CIRCUIT

LAURIE B. HEBERT, NO. 2022 CW 1032
INDIVIDUALLY AND KEVIN

HEBERT,

INDIVIDUALLY AND ON

BEHALF OF HIS MINOR SON,
ROBERT SETH HEBERT

VERSUS

LOUISIANA STATE UNIVERSITY _ DECEMBER 1, 2022
SYSTEM BOARD OF SUPERVISORS
THROUGH LOUISIANA STATE

UNIVERSITY AND TRAVELERS

INDEMNITY COMPANY OF
CONNECTICUT

 

In Re:

State of Louisiana through the Board of Supervisors
for the Louisiana State University Agricultural and
Mechanical College, applying for supervisory writs,
19th Judicial District Court, Parish of East Baton
Rouge, No. 653161.

 

BEFORE :

WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT DENIED.

COURT OF APPEAL, FIRST CIRCUIT

AsL !

VGW

 

DEPUTY CLERK OF COURT

FOR THE COURT